                                                             U S Oio'.T;XT CCUiU
                                                              ■ z:-m:.v:ixh div.
            IN THE UNITED STATES DISTRICT COURT FOR
                  THE SOUTHERN DISTRICT OF GEORGliP                   I    PM M-2b
                             SAVANNAH DIVISION


                                                               'SO.DiST. Or GA.
DIXIE BROWN,

       Plaintiff,

V.                                                CASE NO. CV417-202


PONTUS LLC and IVAYLO
DIMITRIV,

       Defendants.




                                ORDER


       Before     the   Court    is    the     parties'      Stipulation          of

Dismissal. (Doc. 30.) Typically, a plaintiff may dismiss an

action by filing "a stipulation of dismissal signed by all

parties     who     have     appeared."        Fed.     R.      of        Civ.    P.

41(a)(1)(A)(ii).        In    this    case,     however,        the       parties'

stipulation is improper at this time.

       In her complaint. Plaintiff Brown brought suit seeking

damages arising from an alleged sexual assault, employment

discrimination under Tile VII of the Civil Rights Act, and

violations of the Fair Labor Standards Act ("FLSA"). (Doc.

10.)    Because    Plaintiff's        complaint       sought    recovery         for

violations of the          FLSA, this Court must first review                    any

proposed    settlement        terms    before     this       action        can    be

properly dismissed. See Dees              v.    Hydradry, Inc., 706 F.

Supp. 2d 1227, 1231 (M.D. Fla. 2010) ("Although a private
